Allowable Subject Matter

Claims 1-3, 5, 8-11, 13 and 16 are allowed in light of the amendment filed on 05/11/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A robot for detecting danger using artificial intelligence, the robot comprising: a memory configured to store a danger recognition model comprising a voice recognition model or an image recognition model each comprising an artificial neural network trained using a supervised deep learning algorithm; an input unit configured to acquire audio or image data; and a processor configured to: input the acquired audio or image data to the danger recognition model; and output a notification indicating a dangerous situation corresponding to an emergency or hazard based on an output of the danger recognition model given the acquired audio or image data as input, wherein the processor is further configured to: calculate a density value of people in each of a plurality of regions to determine a movement route of the robot, wherein the density value of a region is based on a number of recognized persons based on the image data, and increase a density value of a particular region of the plurality of regions based on detecting the dangerous situation in the particular region such that a priority of the particular region is increased to determine the movement route of the robot. 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B